ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Rhoa on 03/09/2021.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 01/19/2021 with the following claim set. Claims not listed are left unamended:

6. (Currently Amended) An electronic apparatus comprising: 
a communicator comprising communication circuitry; and 
a processor configured to: 
receive an encoded first image, at least one resolution enlarging filter, and reconstruction information from a server through the communicator, 
obtain a first image by decoding the encoded first image, and obtain a second image upscaled from the first image based on the reconstruction information, 
wherein the at least one resolution enlarging filter and the reconstruction information are to be obtained by dividing the first first 

7. (Currently Amended) The electronic apparatus as claimed in claim 6, wherein the processor is configured to: 
receive a plurality of filters, of the at least one resolution enlarging filter, each corresponding to a plurality of image patterns from the server through the communicator, 

apply a filter corresponding to the classified image pattern of each of the plurality of first image blocks among the plurality of resolution enlarging filters to each of the plurality of first image blocks to obtain a plurality of second image blocks each upscaled from the plurality of first image blocks, and 
obtain the second image from the plurality of second image blocks.

16. (Currently Amended) A method of controlling an electronic apparatus, comprising: 
receiving an encoded first image, at least one resolution enlarging filter, and reconstruction information from a server; 
obtaining a first image by decoding the encoded first image; and 

wherein the reconstruction information and the at least one resolution enlarging filter are obtained by dividing the first first 

17. (Currently Amended) The method as claimed in claim 16, wherein in the receiving, a plurality of filters of the at least one resolution enlarging filter are each corresponding to a plurality of image patterns are received from the server, and 
the obtaining includes: 

applying a filter corresponding to the classified image pattern of each of the plurality of first image blocks among the plurality of resolution enlarging filters to each of the plurality of first image blocks to obtain a plurality of second image blocks each upscaled from the plurality of first image blocks; and
obtaining the second image from the plurality of second image blocks.


Reasons for Allowance
Applicants’ amendments and remarks filed 01/19/2019 have been entered and considered and are found persuasive. Applicants have agreed to amend the claims 6 and 16 as above to incorporate subject matter that was indicated as allowable in the 3/9/2021 telephone interview.  
Claims 1-4, 6-9, 11-14, and 16-19 are allowed.
Rejection under 35 USC 112(a) is withdrawn in view of amendments.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of an apparatus configured to obtain a second image by downscaling a first image, divide the first image into a plurality of first image blocks, process at least one of the first image blocks at least by transposing the at least one of the first image blocks such that the plurality of first image blocks have same directivity, obtain reconstruction information by learning a relationship between the first image and the second image through an artificial intelligence algorithm based on at least the plurality of first image blocks processed to have same directivity, encode the second image, and control the communicator to transmit the encoded second image and the reconstruction information to an electronic apparatus (claims 1 and 11). Likewise prior art fails to teach the corresponding decoding, resolution enlarging, and upscaling system of claim 6.
For example, like the claims, Romano teaches a machine learning technique for super-resolution processing in which low resolution images are converted to higher resolution by using filters chosen based on local gradient information. This is 
Romano teaches a concept of flipping image gradient statistics, but this is done in the learning step in order to increase the number of sample image blocks for learning, so rather than actually transposing image blocks, they are re-using the gradient components. Ettan covers the concept of transposing image blocks, but doing this in order to produce blocks with the same directivity is beyond what Ettan is teaching.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661